DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomasson et al (pub # 20170372139).

Consider claim 1. Thomasson et al teaches A display system, comprising: 
a head-mounted display unit configured to display an image on a scene in a real space in an overlapped manner; (Fig. 4A and paragraphs 0020 and 0022, the path visualization system 101 could display the representation of the path of the robotic device to the user by overlaying the representation onto the field of view of the user via a head-mounted display device 122).
and a first control unit configured to cause the display unit to display a guide image indicating a direction set based on a robot to correspond to the robot disposed in the real space, (Figs. 4A-4C and paragraph 0035, the path visualization application 112 could then display the graphical representation of a path 400 via the display device 120 or the head-mounted display device 122).
the guide image indicating a movement speed or a grasping force of an arm of the robot, (Paragraph 0040, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location).
wherein on a target location of the robot, a coordinate system based on the target location is set, (paragraph 0045, the path visualization application 112 processes path instructions associated with an operation to be performed by the robotic device to determine, as a function of time, the coordinates of one or more components (e.g., end effector 232, joints, arms, etc.) within a three-dimensional space).
and the first control unit is configured to display the guide image indicating the coordinate system corresponding to a direction of the target location. (Figs. 4A-4C, path 400 is displayed).

Consider claim 14. Thomasson et al teaches A control method for a display system including 
a head-mounted display unit configured to display an image on a scene in a real space in an overlapped manner, (Fig. 4A and paragraphs 0020 and 0022, the path visualization system 101 could display the representation of the path of the robotic device to the user by overlaying the representation onto the field of view of the user via a head-mounted display device 122).
the method comprising: 
a display step for causing the display unit to display a guide image indicating a direction set based on a robot to correspond to the robot disposed in the real space, (Figs. 4A-4C and paragraph 0035, the path visualization application 112 could then display the graphical representation of a path 400 via the display device 120 or the head-mounted display device 122).
the guide image indicating a movement speed or a grasping force of an arm of the robot. (Paragraph 0040, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location).


Consider claim 2. Thomasson et al further teaches The display system according to claim 1, wherein the robot includes a motion mechanism configured to at least move or rotate the target location with respect to the display unit. (paragraph 0029, the path visualization application 112 is then able to translate, rotate, and/or scale the graphical representation in order to properly display the graphical representation within the perspective view).

Consider claim 3. Thomasson et al further teaches The display system according to claim 1, wherein a plurality of the target locations and the coordinate system based on each of the target locations are set for the robot, (Figs. 4A-4C and paragraph 0037, control points 410).
and the first control unit is configured to identify a location and a direction of each of the target locations, and display the guide image corresponding to a position and a direction of each of the target locations. (Figs. 4A-4C, control points 410 are displayed).

Consider claim 4. Thomasson et al further teaches The display system according to claim 1, wherein the display unit includes an imaging unit, (Paragraph 0023, camera).
(paragraph 0022).
and display the guide image corresponding to the position and the direction of the target location. (paragraph 0022).

Consider claim 5. Thomasson et al further teaches The display system according to claim 4, wherein the first control unit is configured to detect, from the captured image, an image marker provided at the target location of the robot to identify the location and the direction of the target location with respect to the display unit. (Figs. 4A-4C and paragraph 0036, locations 415).

Consider claim 6. Thomasson et al further teaches The display system according to claim 5, wherein a plurality of the target locations are set on the robot, (Figs. 4A-4C).
and the first control unit is configured to detect, from the captured image, the image marker provided at each of the target locations of the robot to identify the location and the direction of each of the target locations with respect to the display unit. (paragraph 0022).

Consider claim 8. Thomasson et al further teaches The display system according to claim 2, wherein the first control unit is configured to determine a size of the guide image in accordance with a distance between the display unit and the target location of the robot. (paragraph 0043).

Consider claim 9. Thomasson et al further teaches The display system according to claim 1, comprising: a display device having the display unit; (paragraph 0020, head-mounted display device 122).
and a control device communicably coupled to the control target object and the display device, and including the first control unit. (paragraph 0020, computing device 100).

Consider claim 10. Thomasson et al further teaches The display system according to claim 1, comprising: 
an input unit configured to receive an input regarding an operation of the robot; (paragraph 0052, path visualization application 112 detects user input).
and a second control unit configured to cause the robot to operate corresponding to the input, (paragraph 0053).
wherein the first control unit is configured to cause the display unit to update display of the guide image corresponding to the operation of the robot. (paragraph 0053).

Consider claim 12. Thomasson et al further teaches The display system according to claim 1, wherein the first control unit is configured to cause the display unit to display a region guide image for guiding a region in which the robot moves to correspond to the robot installed in the real space. (Figs. 4A-4C).


(Figs. 4A-4C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al (pub # 20170372139) in view of Jiang et al (pub # 20160269631).

Consider claim 7. Thomasson et al does not specifically disclose The display system according to claim 5, wherein the first control unit is configured to identify, based on a line-of-sight of a user wearing the display unit on a head of the user, one of the image markers provided respectively at the target locations and display the guide image corresponding to the one image marker.  However Jiang et al in at least paragraph 0073 discloses calculating the visual line direction of the operator of an HMD.  Therefore it would have been obvious to calculate the line-of-sight of the user wearing the display of Thomasson et al as disclosed by Jiang et al in order to provide the most accurate depiction of a real world space in a virtual image.  


Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al (pub # 20170372139) in view of Touma et al (pub # 20170206710).

Consider claim 11. Thomasson et al does not specifically disclose The display system according to claim 1, wherein the first control unit is configured to cause the display unit to display a state image indicating a state of the robot to correspond to the robot installed in the real space.  However Touma et al in at least paragraphs 0045, 0060, 


Consider claim 15. Thomasson et al does not specifically disclose The display system according to Claim 12, wherein the region guide image includes a prohibited region that the robot is prevented from entering.  However Touma et al in at least paragraph 0058 discloses a display prohibition region for a robot arm.  Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Thomasson et al to include a prohibited region as disclosed by Touma et al so as to provide an information displaying system by which required information is able to be displayed on a transmission type display unit without obstructing a view of a worker to the utmost extent (Touma et al paragraph 0009).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624